DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 09/25/2020.  
Claims 31-50 are pending. 
Claims 1-30 are canceled.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 09/25/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.

Drawings
The drawings received on 09/25/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 33, 36, 38, 40, 43, 44, 45, 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (US 20170207885 A1, herein after Lee) in view of Ericsson (Indicated by IDS filed on 01/31/2019, R1-166955 “Congestion control framework for V2V”).
Claims 31, 38 and 45,
	Lee discloses an apparatus, comprising: a processor configured to cause a base station (Fig. 1 base station) to: encode, for transmission to a user equipment device (UE), (Fig. 1 UE) an indication of resource pools disposed in at least one of a physical sidelink control channel (PSCCH) or physical sidelink shared channel (PSSCH) (Fig. 12 UL radio resources in SF system bandwidth. ¶ [0039] the physical channel uses time and frequency as radio resources. ¶ [0005] the base station to provide DL or UL transport service to several UEs. The BS transmits DL/UL scheduling information of data to notify the corresponding UE of time and frequency domains and information related to encoding, ¶ [0006]. ¶ [0142] the base station can inform the D2D TX UE of the information on the resource pool). ¶ [0143] a resource pool includes a plurality of resource units (RUs)); allocate multiple sub-channels to device to device communication according to a first radio access technology (RAT) (a resource pool includes a plurality of resource units (RUs). A UE selects one or more resource units (RUs) from the resource pool and may be then able to use the selected RUs to transmit a D2D signal of the UE ¶ [0143]. Fig. 3 ¶ [0022] transmitting a signal using the physical channels. perform D2D communication between UEs in a situation that D2D communication and eNB2D communication, ¶ [0091]).
	Lee does not disclose devoid of cellular radio frequency (RF) signals between the UE and the base station; encode, for transmission to the UE, an indication of at least one metric for measurement of device to device transmissions for adjustment of transmission parameters by the UE for transmission on one or more of the multiple sub-channels in response to the metric.
Ericsson discloses devoid of cellular radio frequency (RF) signals between the UE and the base station (all UEs should ideally transmit on a common shared pool. Fragmenting pool based on priorities is an unnecessarily inefficient way of handling priorities differentiation and should be avoided section 2.) encode, for transmission to the UE, an indication of at least one metric for measurement of device to (higher layers adjust their parameters in order to control congestion, section 2.1. Channel busy ratio reported to the eNB. eNB reconfigure parameters in the side transmitter control function, section 2.2. sidelink based V2V, the congestion control operates by adjusting the transmitter’s configuration, section 2. Congestion control may be implemented in a hybrid fashion combining higher-layers and radio-level adjustments section 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by using the features, as taught by Ericsson in order to efficiently maintain local system load and allow for efficient sidelink operation, section 2.
Claim 38 encompass limitations that are similar to limitations of claim 31.  Thus, it is rejected with the same rationale applied against claim 31 above.
Claim 45 encompass limitations that are similar to limitations of claim 31, except claim 31 is related to base station side transmission and claim 45 is UE receiving side.  Lee discloses Figs. 1 and 18 UE receiving  side.  Thus, it is rejected with the same rationale applied against claim 31 above.

Claims 33 and 47,
Lee discloses transmission parameters include a maximum number of transmission time intervals (TTIs) used per transport block (TB) (maximum number of transport block bits received within a TTI, ¶ [0192]).

Claims 36, 40 and 50,
	Lee does not disclose the at least one metric is a congestion control metric including a channel busy ratio.
	Ericsson discloses the at least one metric is a congestion control metric including a channel busy ratio (congestion control implement by measuring channel busy ratio (CBR) Section 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by using the features, as taught by Ericsson in order to efficiently maintain local system load and allow for efficient sidelink operation, section 2.
Claim 40 encompass limitations that are similar to limitations of claim 36.  Thus, it is rejected with the same rationale applied against claim 36 above.
Claim 50 encompass limitations that are similar to limitations of claim 36.  Thus, it is rejected with the same rationale applied against claim 36 above.

Claim 43,
	Lee does not disclose the base station to provide parameters to the vUE for sidelink V2V transmissions, wherein the parameters are defined per resource pool.
	Ericsson discloses the base station to provide parameters to the vUE for sidelink V2V transmissions, wherein the parameters are defined per resource pool (the eNB may freely reconfigure parameters in the generic side transmitter control function…eNB maps the inputs to the sidelink transmitter control function to he allowed range of radio parameters).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by using the features, as taught by Ericsson in order to efficiently maintain local system load and allow for efficient sidelink operation, section 2.
Claim 44,
	Lee does not disclose wherein the parameters are further defined per transmission priority level.
	Ericsson discloses wherein the parameters are further defined per transmission priority level (allows the use of priorities of detected SCI during resource selection process…different pools to differentiate V2V traffic priorities section 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by using the features, as taught by Ericsson in order to efficiently maintain local system load and allow for efficient sidelink operation, section 2.

Claim 32, 39 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ericsson and further in view of Chae et al., (US 2018/0115970 A1, herein after Chae).
Claims 32, 39 and 46,
	Lee and Ericsson do not disclose the resource pools are based at least in part on geographic location.
(selecting a resource pool in consideration of position information of a vehicle to everything (V2X) UE, ¶ [0005]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee and Ericsson by using the features, as taught by Chae in order to efficiently improve transfer rate and frequency efficiency, ¶ [0070].
Claim 39 encompass limitations that are similar to limitations of claim 46.  Thus, it is rejected with the same rationale applied against claim 46 above.
Claim 46 encompass limitations that are similar to limitations of claim 46.  Thus, it is rejected with the same rationale applied against claim 46 above.

Claims 34, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ericsson and further in view of Nguyen et al. (US 2017/0230937 A1, herein after Nguyen).
Claims 34 and 48,
	Lee and Ericsson do not disclose wherein the transmission parameters include a maximum number of sub-channels that used per transport block (TB) transmission.
	Nguyen discloses wherein the transmission parameters include a maximum number of sub-channels that used per transport block (TB) transmission (depending on the number of Data TBs that should be transmitted within the said D2D_Communication_Period, the D2D-UE (600) may further randomly select ‘Y’ number of secondary SA channels' index (i.e. 604 and 605), excluding the already selected primary SA channel (i.e. 603), where maximum value of ‘Y’ is configured by the network, ¶ [0194]. [0088] FIG. 5A illustrates a schematic illustrating multiple TB transmission during a D2D_Communication_Period).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee and Ericsson by using the features, as taught by Nguyen in order to improve overall spectral efficiency and local coverage, ¶ [0003].
Claim 48 encompass limitations that are similar to limitations of claim 34.  Thus, it is rejected with the same rationale applied against claim 34 above.
Claim 42 encompass limitations that are similar to limitations of claims 1 and 34.  Thus, it is rejected with the same rationale applied against claims 1 and 34 above.
Claims 35 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ericsson and further in view of Einhaus et al., (US 2015/0085767 A1, herein after Einhaus).
Claims 35 and 49,
	Lee and Ericsson do not disclose wherein the transmission parameters include a range of effective code rates per transport block (TB) transmission.
	Einhaus disclose wherein the transmission parameters include a range of effective code rates per transport block (TB) transmission (associated with an expanded range of TBS indices; and therefore, to an extended range of code rates, based on the transmission power of the subcarriers ¶ [0183]. [0142] FIG. 11B shows plots illustrating the supported transport block sizes for QPSK (I) and the supported code rates for QPSK (II) as defined for 3GPP LTE (release 10)).

Claim 49 encompass limitations that are similar to limitations of claim 35.  Thus, it is rejected with the same rationale applied against claim 35 above.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ericsson and further in view of Khoryaev et al., (US 2018/0227155 A1, herein after Khoryaev).
Claim 37,
	Lee and Ericsson do not disclose wherein the UE is a vehicle user equipment device (vUE), and the sub-channels are allocated for a LTE vehicle-to-vehicle (V2V) RAT.
	Khoryaev discloses wherein the UE is a vehicle user equipment device (vUE), and the sub-channels are allocated for a LTE vehicle-to-vehicle (V2V) RAT (the identified physical channel corresponds to a currently available physical channel (such as an LTE LS physical channel), the information may be allocated to accommodate a format where a PRB includes 12 subcarriers (also referred to herein as frequency REs) with 15 kHz subcarrier spacing. V2V physical channel, the information may be allocated to accommodate a format where a PRB includes 12 subcarriers with 60 kHz subcarrier spacing. V2X device 110 may arrange the information in accordance with a particular PRB format, ¶ [0038]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee and Ericsson by .
 
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ericsson and further in view of Singh et al., (US 2018/0206282 A1, here in after Singh).
 Claim 41,
	Lee and Ericsson do not disclose the LTE-V2V RAT and anon-LTE RAT use the multiple channels for device-to-device communication.
	Singh discloses the LTE-V2V RAT and anon-LTE RAT use the multiple channels for device-to-device communication (aggregation across multi-radio device-to-device (D2D) (or UE to UE) communications as well as aggregation across multiple links across network devices. There can be further applicability to aggregation across other RATs (e.g. 5G mm-wave RAT, WiGiG, legacy 3GPP RATs, multi-link carrier and secondary cell aggregation within the same RAT, etc.) ¶ [0116]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee and Ericsson by using the features, as taught by Singh in order to efficiently lowering delay times and maximizing system performance, ¶ [0048].

 

Conclusion

Lee et al., (US 20180124707 A1).
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473